Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/300307, Pipe Support, filed 9/30/2020.  Claims 12-30 are pending.  
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The Examiner notes that the IDS submitted on 5/24/22 had references cited that were already cited in the previous IDS so those were crossed out.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” is not pointing to the “upper wall” in Figures 1 and 2, and instead appear to be pointing to the interior space.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: H1, H2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because in para [0010] numeral “20” was used to define a clamp, but numeral “20” was already used to define the interior space.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
	Regarding Claim 20:
-There is no antecedent basis for “the tubular metal support structure”.

Regarding Claim 27:
-It is unclear if “a roof surface” is referring to the same roof surface previously claimed.

Regarding Claim 29:
-The term “about” used throughout the claim is indefinite since the metes and bounds of the range cannot be determined. The specification does not provide any guidance in determining the range encompassed by the term “about”.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 9,431,802 to Anselmo.

Regarding Claim 12, Anselmo teaches a method of securing an item to a roof, the method comprising: 
providing a tubular metal support structure (6; Figure 1; col 9, ln 8-10 teaching aluminum) having an upper portion (16,16; Figure 3) and a lower surface (lower surface of 28; Figure 3); 
adhesively securing the lower surface of the tubular metal support structure (6) to an exterior roof surface (8) of a roof membrane without use of mechanical fasteners penetrating the roof membrane by bringing adhesive (10) into contact with 1) the lower surface of the tubular metal support structure (Figure 4), and 2) the exterior roof surface of the roof membrane (col 6, ln 61-64; col 8, ln 16-23 teaching using adhesive instead of screws so the roof membrane is not breached); and 
securing an item (3) to the upper portion (16,16) of the tubular metal support structure. 
 
Regarding Claim 18, Anselmo teaches the method of claim 12, wherein: the tubular metal support structure (6) has a substantially uniform cross-sectional shape (as depicted in Figure 1).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anselmo.

Regarding Claim 14, Anselmo teaches the method of claim 12, wherein: the lower surface of the tubular metal support structure (6) is adhesively secured (via 10) to the exterior roof surface (8; Figure 4) using adhesive tape (col 8, ln 16-23 teaching pressure sensitive tape). While the specification does not specify that the tape is two-sided, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the tape would need to adhere to the metal support structure to attach thereto, therefore using two-sided adhesive tape allows the tape to adhere to the support structure as well as to the rooftop without any additional fastening.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anselmo in view of US 2012/0073237 (Brown).

Regarding Claim 13, Anselmo teaches the method of claim 12, but does not specifically teach wherein: the tubular metal support structure includes a lower sidewall having a plurality of openings therethrough; and including: causing at least some adhesive to be disposed in the openings.  Anselmo does teach using adhesive (10; col 8, ln 16-23) on the lower surface of the support structure. Additionally, Brown, which is also drawn to a pipe support that is adhesively secured to a roof, further teaches including a plurality of openings (24) in the lower sidewall (23) of the base and causing at least some adhesive to be disposed in the openings (Figure 5; lower half of para [0041]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use openings as taught by Brown on the base of Anselmo in order to allow the adhesive to be disposed in the openings and create a type of locking tab region to greatly improve the stability of the pipe support and allow it to withstand high force winds on roofs.
	


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anselmo in view of US 2021/0148118 to Ball et al. (hereinafter “Ball’).
  
Regarding Claim 15, Anselmo teaches the method of claim 12, including the tubular metal support being made of aluminum (col 9, ln 8-10) but does not specifically teach fabricating the tubular metal support structure by extruding the aluminum.  However, Anselmo does teach a constant cross-section along the length of the support. Additionally Ball, which is also drawn to a tubular metal support that is adhesively secured to a rooftop, further teaches that the tubular metal support structure is fabricated by extruding aluminum (para [0036],[0037],[0055]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use an extrusion method of manufacturing as taught by Ball, since extrusion is a well-known type of manufacturing structure with constant cross-sections, and since extrusion allows for a unitary and monolithic body which increases its strength and life cycle, and can be made of different lengths (para [0056]).
	

Regarding Claim 16, Anselmo and Ball combined teach the method of claim 15, and Anselmo, as modified by Ball, further teaches wherein the tubular metal support structure (6) comprises a homogenous single piece of aluminum (extruded aluminum).  


Claims 12, 14-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Anselmo.

Regarding Claim 12, Ball teaches a method of securing an item to a roof, the method comprising: 
providing a tubular metal support structure (200 or 500; para [0037] teaching aluminum) having an upper portion (210/212 or 510/512) and a lower surface (of 202 or 502); 
adhesively securing the lower surface of the tubular metal support structure to an exterior roof surface without use of mechanical fasteners by bringing adhesive into contact with 1) the lower surface of the tubular metal support structure, and 2) the exterior roof surface (para [0031] teaching alternative fastenings to the roof, with one of the options being adhesive on the lower surface of the support); and 
securing an item (roof equipment; para [0032], [0044]) to the upper portion of the tubular metal support structure.  
While Ball teaches using adhesive to secure the support to a rooftop without fasteners, Ball does not specifically teach that the rooftop has a roof membrane. However, Anselmo, which is also drawn to a tubular metal support structure (6; Figure 1; col 9, ln 8-10 teaching aluminum) having an upper portion (16,16; Figure 3) and a lower surface (lower surface of 28; Figure 3), further teaches adhesively securing the lower surface of the tubular metal support structure (6) to an exterior roof surface (8) of a roof membrane without use of mechanical fasteners penetrating the roof membrane by bringing adhesive (10) into contact with 1) the lower surface of the tubular metal support structure (Figure 4), and 2) the exterior roof surface of the roof membrane (col 6, ln 61-64; col 8, ln 16-23 teaching using adhesive instead of screws so the roof membrane is not breached). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that a type of roof suited for adhesive attachment of a support structure includes a roof having a membrane that should not be penetrated, as taught by Anselmo.
	
Regarding Claim 14, Ball and Anselmo combined teach the method of claim 12, but Ball does not specifically teach wherein: the lower surface of the tubular metal support structure is adhesively secured to the exterior roof surface using two-sided adhesive tape. 
However, Anselmo teaches wherein: the lower surface of the tubular metal support structure (6) is adhesively secured (via 10) to the exterior roof surface (8; Figure 4) using adhesive tape (col 8, ln 16-23 teaching pressure sensitive tape). While the specification does not specify that the tape is two-sided, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the tape would need to adhere to the metal support structure to attach thereto, therefore using two-sided adhesive tape allows the tape to adhere to the support structure as well as to the rooftop without any additional fastening.

Regarding Claim 15, Ball and Anselmo combined teach the method of claim 12, and Ball further teaches including fabricating the tubular metal support structure by extruding the aluminum (para [0036],[0037],[0055]). 
Regarding Claim 16, Ball and Anselmo combined teach the method of claim 15, and Ball further teaches wherein: the tubular metal support structure comprises a homogenous single piece of aluminum (extruded aluminum).  

Regarding Claim 17, Ball and Anselmo combined teach the method of claim 12, and Ball further teaches wherein: the upper portion of the tubular metal support structure includes an upwardly-opening channel (215 or 515); and the item comprises a pipe (552; Figure 8) that is secured to the upper portion of the tubular metal support structure using clamps (554) that engage the upwardly-opening channel (para [0049]).  

Regarding Claim 18, Ball and Anselmo combined teach the method of claim 12, and Ball further teaches wherein: the tubular metal support structure has a substantially uniform cross-sectional shape (para [0036], [0047] teaching “fixed cross-sectional profile”).  

Regarding Claim 19, Ball and Anselmo combined teach the method of claim 12, and Ball further teaches wherein: providing a tubular metal support structure includes providing an elongated extrusion (para [0036],[0047] teaching extrusion) having: 
a) a substantially planar lower sidewall (202 or 502) defining a length and a width; 
b) an upper sidewall (208 or 508) that is substantially planar and generally parallel to the lower sidewall (202 or 502), the upper sidewall (208 or 508) defining a length and a width; 
c) a pair of substantially planar sidewalls (204/206 or 504/506), each substantially planar sidewall having lower portions joined to opposite edge portions of the lower sidewall (front and rear edges 224/226 or 532/534) and upper portions joined to opposite edge portions of the upper sidewall (joined at the front and rear edges and also joined along the longitudinal edges); and 
d) a pair of substantially planar upper walls (210/212 or 510/512) having lower portions joined to the opposite edge portions of the upper sidewall (joined to front and rear edges as well as along longitudinal edges), the upper walls having upper edges that are spaced apart to form a channel (215 or 515) that opens upwardly wherein each upper edge includes a J-shaped flange (214 or 514) and wherein the lower sidewall, the upper sidewall, the sidewalls, and the upper walls comprise one homogeneous piece of rigid material (para [0056] teaching extruding the support as one piece; para [0055] teaching aluminum).

Regarding Claim 20, as best understood, Ball teaches a method of securing an item to a roof, the method comprising: 
providing an elongated extrusion (para [0056] teaching extruding the support as one piece) having: 
a) a substantially planar lower sidewall (202 or 502) defining a length and a width; 
b) an upper sidewall (208 or 508) that is substantially planar and generally parallel to the lower sidewall (202 or 502), the upper sidewall (208 or 508) defining a length and a width; 
c) a pair of substantially planar sidewalls (204/206 or 504/506), each having lower portions joined to opposite edge portions of the lower sidewall (front and rear edges 224/226 or 532/534) and upper portions joined to opposite edge portions of the upper sidewall (joined at the front and rear edges and also joined along the longitudinal edges); and 
d) a pair of substantially planar upper walls (210/212 or 510/512) having lower portions joined to the opposite edge portions of the upper sidewall (joined to front and rear edges as well as along longitudinal edges), the upper walls having upper edges that are spaced apart to form a channel (215 or 515) that opens upwardly wherein each upper edge includes a J-shaped flange (214 or 514) and wherein the lower sidewall, the upper sidewall, the sidewalls, and the upper walls comprise one homogeneous piece of rigid material (para [0056] teaching extruding the support as one piece; para [0055] teaching aluminum);
adhesively securing the lower surface of the elongated extrusion to an exterior roof surface without use of mechanical fasteners by bringing adhesive into contact with 1) the lower surface of the tubular metal support structure, and 2) the exterior roof surface (para [0031] teaching alternative fastenings to the roof, with one of the options being adhesive on the lower surface of the support); and 
securing an item (roof equipment; para [0032], [0044]) to the upper portion of the of the elongated extrusion.  
While Ball teaches using adhesive to secure the support to a rooftop without fasteners, Ball does not specifically teach that the rooftop has a roof membrane. However, Anselmo, which is also drawn to a tubular metal support structure (6; Figure 1; col 9, ln 8-10 teaching aluminum) having an upper portion (16,16; Figure 3) and a lower surface (lower surface of 28; Figure 3), further teaches adhesively securing the lower surface of the tubular metal support structure (6) to an exterior roof surface (8) of a roof membrane without use of mechanical fasteners penetrating the roof membrane by bringing adhesive (10) into contact with 1) the lower surface of the tubular metal support structure (Figure 4), and 2) the exterior roof surface of the roof membrane (col 6, ln 61-64; col 8, ln 16-23 teaching using adhesive instead of screws so the roof membrane is not breached). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that a type of roof suited for adhesive attachment of a support structure includes a roof having a membrane that should not be penetrated, as taught by Anselmo.

Regarding Claim 21, as best understood, Ball and Anselmo teach the method of claim 20 and Ball further teaches including: forming the elongated extrusion such that the lower sidewall, the upper sidewall, and the sidewalls define an elongated trapezoidal interior space (para [0035], [0048]; Figures 3 and 7).  

Regarding Claim 22, as best understood, Ball and Anselmo teach the method of claim 21 and Ball further teaches including: forming the elongated extrusion such that the elongated extrusion includes openings at opposite ends thereof (front and rear) forming opposite ends of the elongated trapezoidal interior space (see Figure 8 where open ends allows 556 to be positioned therethrough.  

Regarding Claim 23, as best understood, Ball and Anselmo teach the method of claim 20 and Ball further teaches including: forming the elongated extrusion such that the elongated extrusion has a substantially uniform cross-sectional shape (para [0036] and [0047] teaching ‘fixed cross-sectional profile’).  

Regarding Claim 24, as best understood, Ball and Anselmo teach the method of claim 20 and Ball further teaches including: forming the elongated extrusion such that at least one of the lower sidewall, the upper sidewall, and the sidewalls have a substantially uniform thickness (see Figures 3 and 7 where the thickness of each of the walls is substantially uniform).  

Regarding Claim 25, as best understood, Ball and Anselmo teach the method of claim 24 and Ball further teaches including: forming the elongated extrusion such that the lower sidewall, the upper sidewall, the sidewalls, and the upper walls have substantially uniform thicknesses (see Figures 3 and 7 where the thickness of each of the walls is substantially uniform).  

Regarding Claim 26, as best understood, Ball and Anselmo teach the method of claim 25, and Ball further teaches including: forming the elongated extrusion such that the lower sidewall, the upper sidewall, the sidewalls, and the upper walls have substantially equal thicknesses (see Figures 3 and 7 where the thickness of each of the walls is substantially equal).   
Regarding Claim 28, as best understood, Ball and Anselmo teach the method of claim 20, and Ball further teaches wherein: the rigid material comprises aluminum (para [0055]).  

Regarding Claim 30, as best understood, Ball and Anselmo teach the method of claim 20 and Ball further teaches wherein: the item comprises a pipe (552; Figure 8); the upper edges of the upper walls have inwardly-curved portions (514) and including: engaging the inwardly-curved portions (514) with a clamp (554) to secure the pipe (552) to the extrusion.


Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ball and Anselmo and further in view of Brown.

Regarding Claims 13 and 27, Ball and Anselmo combined teach the method of claims 12 and 20, but do not specifically teach wherein: the tubular metal support structure includes a lower sidewall having a plurality of openings therethrough; and including: causing at least some adhesive to be disposed in the openings.  Ball and Anselmo both do teach using adhesive on the lower surface of the support structure. Additionally, Brown, which is also drawn to a pipe support that is adhesively secured to a roof, further teaches including a plurality of openings (24) in the lower sidewall (23) of the base and causing at least some adhesive to be disposed in the openings (Figure 5; lower half of para [0041]) to secure the extrusion to a roof surface. Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use openings as taught by Brown on the base of Ball and Anselmo in order to allow the adhesive to be disposed in the openings and create a type of locking tab region to greatly improve the stability of the pipe support and allowing it to withstand high force winds on roofs.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ball and Anselmo and further in view of US 2008/0054143 to Collins et al. (hereinafter ‘Collins’).

Regarding Claim 29, as best understood, Ball and Anselmo teach the method of claim 26, and Ball further teaches wherein: 
the width of the upper sidewall is about 1-2 inches (para [0033] teaching the channel having a width of 1 5/8); 
the height of the extrusion from a lower surface of the lower sidewall to the upper edges of the upper sidewalls is about 4-6 inches (para [0039] teaching the height 230 in Figure 3 being 4 inches, so from the lower surface would be between 4 and 6 inches).
Ball does not specifically teach that the width of the lower sidewall is about 4-6 inches; and the lower sidewall, the upper sidewall, the sidewalls, and the upper walls have a thickness of about 0.05-0.20 inches. Ball teaches that the support can be of any shape, size, or configuration (para [0035], [0058]). Additionally, Collins, which is also drawn to a one-piece aluminum pipe support having a height of approximately 4 inches and an upper wall between 1-2 inches (Figure 2), further teaches that the width of the lower sidewall (108) is about 4-6 inches (Figure 2 teaching 4 inches); and upper walls have a thickness of about 0.05-0.20 inches (Figure 2A teaching 3/16 inches). Since Ball depicts all of the wall thicknesses substantially equal, then it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that all of the walls would be 3/16 inches thick. Neither Ball or Collins specify the length of the support, however, Ball does teach that the length could be cut to the required or desired size since the support is extruded (para [0038],[0058]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to determine the optimum dimensions for the support of Ball and Anselmo through routine experimentation and design based on the requirements of the user.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2012/0025034 (Turner) teaches a one piece pipe support having a trapezoidal opening and upstanding walls with flanges creating a channel for a pipe clamp.
US 3,026,076 (Bender), US 2011/0154771 (Krovats), and US 2019/0137010 (Bourne et al.) teach pipe supports with adhesive on the lower surface of the support.
US 2014/0197282 (Turner) teaches a pipe support with a trapezoidal opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632